Citation Nr: 0511456	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-36 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 until September 1995.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision of the Oakland, CA Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reveal that the veteran received 
medical attention for back pain in May 1995.  The diagnosis 
was muscle pull of the low back and Motrin and Robaxin were 
prescribed.  On July 1995 separation examination, under 
summary of diagnoses and defects, "status post low back 
muscle spasm (5/95)" was noted.  The veteran noted in his 
July 1995 report of medical history that he was "seen for 
back spasm (recurring)" in May 1995. 

On November 2002 VA examination, the veteran reported that he 
had back pain several times a year dating from his 1995 
problems in service and that the pain radiated into his left 
buttocks and down the back of his left leg and would last 
about two days.  X-ray findings showed a minimal amount of 
degenerative joint disease.  The diagnosis was chronic low 
back pain, more likely than not due to degenerative joint 
disease and degenerative disc disease.  The examiner did not 
provide an opinion as to whether the current low back 
disability was related to the veteran's back complaints in 
service.       

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.

In the instant case there is clear evidence of current low 
back disability and of a low back injury in service.  Since 
the veteran's current pain is in the same anatomical area as 
the pain in service and he has indicated that this pain has 
continued since service, there is a suggestion that there may 
be a relationship between the injury in service and the 
current disability.  Consequently, an examination is in order 
to determine if they are indeed related.  Also, it is not 
clear whether the veteran has received any low back treatment 
since the November 2002 evaluation.  Records of any such 
treatment may contain information pertinent to his claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should also be asked to 
identify any additional low back 
treatment he received from the VA or 
other sources since November 2002.  The 
RO should obtain copies of complete 
treatment records from all identified 
sources. 

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
likely etiology of the veteran's current 
low back disability.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specify the diagnosis for 
any current low back disorder, and opine 
whether it is at least likely as not that 
such disorder is related to the veteran's 
low back problems in service. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


